COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


EVELEE WHEELER (MOTHER) AND
 ARTHUR RONALD WALDROP (DECEASED)
                                                                MEMORANDUM OPINION*
v.     Record No. 1677-05-3                                         PER CURIAM
                                                                  NOVEMBER 8, 2005
VIRGINIA PANEL CORPORATION AND
 CINCINNATI INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Thomas W. Dixon, Jr.; Nelson, McPherson, Summers & Santos,
                 L.C., on brief), for appellant.

                 (Cathleen P. Welsh; Keeler Obenshain PC, on brief), for appellees.


       Evelee Wheeler, mother of Arthur Ronald Waldrop (decedent), appeals a decision of the

Workers’ Compensation Commission denying benefits on the basis that the evidence failed to

establish a causal connection between the decedent’s work-related injury and his death several

years later. Wheeler also contends the commission erred in refusing to consider Dr. Thomas J.

Spicuzza’s June 27, 2004 letter and a letter issued by the medical examiner’s office on August

16, 2004 as after-discovered evidence.1 We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Waldrop et al. v. Virginia Panel Corporation, VWC

File No. 193-84-21 (June 10, 2005). We dispense with oral argument and summarily affirm


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In light of our decision summarily affirming the commission’s decision, we decline to
address the question presented by employer regarding Wheeler’s standing to assert a claim for
death benefits. We note that the commission did not specifically decide that issue, but only
alluded to it in dicta in its opinion.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-